Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 6-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seal (US 2016/0257263) in view of Darling (US Patent 9,451,245), Moe (US Patent 9,922,583) and Davidson (US 2013/0046594)
Claim 1
	
Seal discloses a mobile projection (Fig. 5A) system; 
the system comprising: 
a hermetically sealed base unit configured to be releasably attached to an automobile (Seal, ¶ 118, 119: “shell 1032 is a waterproof and weather proof outer shell 1032…the projector 904 contains a lens 1028 and a clear plastic cover on a projecting end of the projector 904. The clear plastic cover prevents water and debris from entering the projector 904.”); 
a microprocessor configured to receive a plurality of projectable images from a remote server over a wireless network (Seal, ¶ 66, 94: “the control module 108 is configured to provide images to the projectors 104…control module 108 may receive the location based content from the antenna 506 for the data network.”); and 
a remote server configured to store a plurality of selected images over a period of time (¶ 82: “408-418 may be located within software running on a phone, remote server or computer, or other device.”; 
a projection means configured to project a selected image through a translucent lens (Seal, ¶ 122: “When light is shined through the clear plastic slide and through the lenses 1028, 1034, an image is projected”), and wherein the base unit further includes a translucent portion to project a selected image onto a screen (Seal, ¶ 122: “When light is shined through the clear plastic slide and through the lenses 1028, 1034, an image is projected”), 
wherein the base unit further includes at least one securing mechanism to releasably attached to a portion of the automobile (Seal, ¶ 134: “The flexible arm 1310 may be…removably coupled to the mount bar 1308…the flexible arm 1310 may be provided with a threaded adapter that couples with a corresponding threaded adapter of the mount bar 1308. In other embodiments, any type of suitable fastener may be utilized to couple the flexible arm 1310 to the mount bar 1308.”), 


Darling makes obvious wherein the projection means renders and formats the plurality of selected images for display on a specific size and a screen type of the screen and a rear-window size (Darling: “As shown in FIG. 19, an exemplary display screen 46 has image file editing features including size, color, and dynamic input or movement of a projected image…A user may review the projected image and decide if they want the projected image larger or smaller and use the size input feature for changing the size of the projected image”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to format and size images.  Seal discloses adjusting the size of the displayed image by changing the relative location of the projector.  Seal would therefore benefit from allowing software control of projection size to allow a more flexible setup. 
at least one rear window of an automobile (Moe, Fig. 2):

    PNG
    media_image1.png
    355
    464
    media_image1.png
    Greyscale

wherein the screen comprises an (Moe, Fig. 4: “The film 40 can be any film or sheet with projection capabilities such as, but not limited to, 3M™ Projection Screen Whiteboard Film PWF-500.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider an interior rear projection system.  As disclosed by Moe, “Ideally, a new system for delivering advertising content should provide a means for display such content on a vehicle window and, yet would operate reliably and be manufactured at a modest expense.”  Therefore one of ordinary skill in the art would consider a rear projection system as an improvement over seal’s external system.
The cited references do not suggest an anti-glare film.  However, as disclosed by Davidson, anti-glare, rear-projection and protective layers are common and commercially available in Applicant’s field of endeavor (see ¶79: “a particular embodiment, the video display is provided on window glass or specialty screen materials by means of rear projection. Illustrative and non-limiting suitable rear projection films for window glass are provided for instance by 3M (Vikuiti.TM. rear projection film is a flexible, self-adhesive, easily custom-cut film based on microbead technology that can be applied to windows or transparent partitions, and if so desired is fast and easy to remove, and can be integrated with other window graphics). Typically, glass windows are also coated with an anti-reflective film on the viewing side. An illustrative, non-limiting example of films suitable for this purpose is 3M's Vikuiti.TM. ARMR-200 (5 mil polyester substrate with, removable, optically clear pressure sensitive adhesive”)
Further Davidson suggest application to window glass for similar purposes to Seal and Moe (See Fig. 2).  Before the effective filing date of this application it would have been obvious 

Claim 2
Seal further makes obvious wherein the microprocessor is configured to receive a selected image over a wireless network (Seal, ¶ 66, 94: “the control module 108 is configured to provide images to the projectors 104…control module 108 may receive the location based content from the antenna 506 for the data network.”)
Claim 3
Seal further makes obvious wherein the microprocessor is further configured to transmit a selected image to the projector (Seal, ¶ 66, 69: “the control module 108 may communicate wirelessly with the projectors 104… The control module 108 may include a display module 402 that provides images for display by the projectors 104…the display module 402 may provide the signal or data wirelessly to the projectors 104.”)

Claim 6
Seal further makes obvious wherein the plurality of selected images is configured to selectively rotate based on the GPS location (Seal, ¶ 73-74: “the location module 408 may determine the location of the vehicle 102 based on a signal from a global position system (GPS) 
Claim 7
Seal further makes obvious wherein a power further includes an external port within the automobile (Seal, ¶ 124: “In the embodiment of FIG. 2, the power source is external to the vehicle mounted display device 900 and is connected to the vehicle mounted display device 900 through a power cord 1036.”)
Claim 12
	The same teachings and rationales in claim 1 are applicable to claim 12.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seal (US 2016/0257263) in view of Darling (US Patent 9,451,245), Moe (US Patent 9,922,583), Davidson (US 2013/0046594) and Abbas (US 2018/0276800)
Claim 4
The cited references do not disclose, but Abbas makes obvious 4. The system of claim 1, further including an adjustable projector lens to provide at a standard, wide, and ultra-wide angle projection of the selected image (Abbas, ¶ 59: “The apparatus 200 may include an optics module 206. In one or more implementations, the optics module 206 may include, by way of non-limiting example, one or more of standard lens, macro lens, zoom lens, special-purpose lens, telephoto lens, prime lens, achromatic lens, apochromatic lens, process lens, wide-angle lens, 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider an adjustable lens.  The motivation would have been to allow different projection modes to allow different configurations, images sizes, etc. 
Claim 5
The cited prior art further discloses wherein the projector further includes a plurality of light emitting diodes to provide a high definition image (Seal, ¶ 123: FIG. 10 also shows that the projector 904 contains a light source 1026. The light source 1026 is situated on the opposite 

Allowable Subject Matter
Claim(s) 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 8-11, Davidson discloses specifications for common anti-glare and protective films in ¶¶79-80.  However Davidson does not suggests 92% transmissivity and .075mm.  The combination of features in claim 1 combined with claim 8 would not have been suggested by the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611